Exhibit 99.1 CREDIT AGREEMENT dated as of [●], 2016, among GULFMARK OFFSHORE, INC., and GULFMARK AMERICAS, INC. as Co-Borrowers The Lenders Party Hereto, and [●], as Administrative Agent and Collateral Agent TABLE OF CONTENTS Article I Definitions 1 Section1.01. Defined Terms 1 Section1.02. Terms Generally 25 Article II The Credits 25 Section2.01. Commitments 25 Section2.02. Term Loans 25 Section2.03. Borrowing Procedures 26 Section2.04. Evidence of Debt; Repaymentof Term Loans 27 Section2.05. Fees 28 Section2.06. Interest on Term Loans 28 Section2.07. Default Interest 28 Section2.08. [Reserved] 28 Section2.09. Termination 28 Section2.10. Conversion and Continuation of Borrowings 29 Section2.11. Repayment of Borrowings 29 Section2.12. Optional Prepayment 30 Section2.13. Mandatory Prepayments 31 Section2.14. Reserve Requirements; Change in Circumstances 32 Section2.15. [Reserved] 33 Section2.16. Indemnity 33 Section2.17. Pro Rata Treatment 33 Section2.18. Sharing of Setoffs 33 Section2.19. Payments 34 Section2.20. Taxes 35 Section2.21. Assignment of Commitments Under Certain Circumstances; Duty to Mitigate 38 Article III Representations and Warranties 39 Section3.01. Organization; Powers 39 Section3.02. Authorization 40 Section3.03. Enforceability 40 Section3.04. Governmental Approvals 40 Section3.05. Financial Statements 40 Section3.06. No Material Adverse Change 41 Section3.07. Title to Properties; Possession Under Leases 41 Section3.08. Subsidiaries 41 Section3.09. Litigation; Compliance with Laws 41 Section3.10. Agreements 42 Section3.11. Federal Reserve Regulations 42 Section3.12. Investment Company Act 42 Section3.13. Use of Proceeds 42 Section3.14. Tax Returns 42 Section3.15. No Material Misstatements 42 Section3.16. Employee Benefit Plans 43 Section3.17. Environmental Matters 43 Section3.18. Insurance 43 Section3.19. Security Documents 43 Section3.20. Location of Real Property and Leased Premises 44 Section3.21. [Accuracy of disclosure regarding Collateral Vessels as of the Closing Date] 45 Section3.22. Labor Matters 45 Section3.23. Solvency 45 Section3.24. Sanctioned Persons 45 Article IV Conditions of Lending 45 Article V Affirmative Covenants 48 Section5.01. Existence; Compliance with Laws; Businesses and Properties 48 Section5.02. Insurance 48 Section5.03. Obligations and Taxes 49 Section5.04. Financial Statements, Reports, etc. 50 Section5.05. Litigation and Other Notices 52 Section5.06. Information Regarding Collateral 52 Section5.07. Maintaining Records; Access to Properties and Inspections; Maintenance of Ratings 53 Section5.08. Use of Proceeds 53 Section5.09. Compliance with Environmental Laws 53 Section5.10. Employee Benefits 54 Section5.11. Preparation of Environmental Reports 54 Section5.12. Further Assurances 54 Section5.13. [Reserved] 56 Section5.14. Post-Closing Actions 56 Section5.15. Registration of Vessels 56 Section5.16. Classification of Vessels 56 Article VI Negative Covenants 56 Section6.01. Indebtedness 57 Section6.02. Liens 60 Section6.03. [Reserved] 63 Section6.04. Investments 63 Section6.05. Mergers, Consolidations, Sales of Assets and Acquisitions 66 Section6.06. Restricted Payments; Restrictive Agreements 66 Section6.07. Transactions with Affiliates 69 Section6.08. Business of the Borrowers and Subsidiaries 69 Section6.09. Other Indebtedness 69 Section6.10. Minimum Liquidity 70 Section6.11. Minimum Consolidated EBITDA 70 Section6.12. Asset Coverage Ratio 70 Section6.13. Fiscal Year 70 Section6.14. Certain Equity Securities 70 Section6.15. Certain Changes 70 Article VII Events of Default 71 Article VIII The Administrative Agent and the Collateral Agent 74 Article IX Miscellaneous 76 Section9.01. Notices 76 Section9.02. Survival of Agreement 79 Section9.03. Binding Effect 79 Section9.04. Successors and Assigns 79 Section9.05. Expenses; Indemnity 83 Section9.06. Right of Setoff 85 Section9.07. Applicable Law 85 Section9.08. Waivers; Amendments 86 Section9.09. Interest Rate Limitation 87 Section9.10. Entire Agreement 87 Section9.11. WAIVER OF JURY TRIAL 87 Section9.12. Severability 87 Section9.13. Headings 87 Section9.14. Jurisdiction; Consent to Service of Process 88 Section9.15. Confidentiality 89 Section9.16. Release of Collateral and Guarantees 89 Section9.17. USA PATRIOT Act Notice 90 SCHEDULES Schedule 1.01 - Mortgaged Properties Schedule 2.01 - Lenders and Commitments Schedule 3.08 - Subsidiaries Schedule 3.09 - Litigation Schedule 3.17 - Environmental Matters Schedule 3.18 - Insurance Schedule 3.19(a) - UCC Filing Offices Schedule 3.19(d) - Mortgage Filing Offices Schedule 3.20(a) - Owned Real Property Schedule 3.20(b) - Leased Real Property Schedule 3.21 - Collateral Vessels Schedule 3.22 - Labor Matters Schedule 4(d) - Closing Date Deliverables Schedule 5.14 - Post-Closing Actions Schedule 6.01(a) - Existing Indebtedness Schedule 6.02 - Existing Liens Schedule 6.04 - Existing Investments Schedule6.06(b) - Existing Contractual Restrictions Schedule 6.07 - Transactions with Affiliates EXHIBITS Exhibit A - Form of Administrative Questionnaire Exhibit B - Form of Assignment and Acceptance Exhibit C - Form of Borrowing Request Exhibit D - Form of Promissory Note Exhibit E - Form of Mortgage Exhibit F - Form of Non-Bank Tax Certificate CREDIT AGREEMENT dated as of [●],2016 (this “ Agreement ”), among GULFMARK OFFSHORE, INC., a Delaware corporation (the “ Parent ”), GULFMARK AMERICAS, INC, a Delaware corporation (“
